        Case:4:20-cv-05309-PJH
        Case  20-16915, 11/20/2020, ID: 11901587,
                                Document          DktEntry:
                                           158 Filed        18, Page
                                                     11/20/20    Page11ofof11




                    UNITED STATES COURT OF APPEALS                        FILED
                            FOR THE NINTH CIRCUIT                         NOV 20 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
COLIN SCHOLL; LISA STRAWN, on                    No.   20-16915
behalf of themselves and all others similarly
situated,                                        D.C. No. 4:20-cv-05309-PJH
                                                 Northern District of California,
                Plaintiffs-Appellees,            Oakland

JOHN GALVAN,                                     ORDER

                Intervenor-Plaintiff-
                Appellee,

PATRICK TAYLOR,

                 Intervenor-Plaintiff-
                 Appellee,

 v.

STEVEN TERNER MNUCHIN, in his
official capacity as the Secretary of the U.S.
Department of Treasury; et al.,

                Defendants-Appellants.

Before: CLIFTON, IKUTA, and LEE, Circuit Judges.

      The unopposed motion to dismiss this appeal (Docket Entry No. 14) is

granted.

      All pending motions are denied as moot.

      DISMISSED.




AC/MOATT
